Citation Nr: 9922330	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  96-31 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for cardiomyopathy.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from August 1969 to February 
1972.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating action by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland.

The veteran and his wife provided testimony at a hearing held 
before a Hearing Officer at the RO in December 1996.  

In  January 1998, the Board denied entitlement to service 
connection for cardiomyopathy on the basis that the claim was 
not well-grounded.  At that time, the veteran was represented 
by Veterans of Foreign Wars of the United States. 

The veteran filed an appeal with the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans' Appeals prior to March 1, 1999) (hereinafter, 
"the Court").  The Court vacated the Board's January 1998 
decision.  The Court also granted a Joint Motion pursuant to 
38 U.S.C.A. § 7252(a) and Rule 41 of the Court's Rules of 
Practice and Procedure, and remanded the case to the Board.

Since the prior Board decision, the veteran has assigned 
representation to a private attorney.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Joint Motion before the Court stated that VA failed to 
notify the veteran of the need to submit the records from his 
physician that related his heart disability to service, even 
though the veteran had made VA aware of the existence of such 
evidence.

The Joint Motion noted several specific selections of 
evidence cited in the Board decision.  It further noted that 
the veteran had repeatedly argued that his work during 
service had exposed him to viruses that could lead to heart 
problems; and that he had early manifestations of his current 
disability shortly after service.  

The Joint Motion referenced that in a December 1996 
statement, the veteran had said that he had been told by a 
"Dr. Brown" at Abbot Northwest Hospital that his heart 
disability was caused by virtue of a virus that had laid 
dormant in his body from 10 to 20 years.  

Citing 38 U.S.C.A. § 5103(a), and prior holdings of the Court 
in McKnight v., Gober, 131 F. 1483 (Fed.Cir. 1997), and 
Robinette v. Brown, 8 Vet. App. 69 (1995), the Joint Motion 
stated that 

(N)otwithstanding whether a claim is 
well-grounded, VA has an obligation to 
notify a claimant of evidence needed to 
complete his or her application for 
benefits or that "it is necessary for a 
full and fair adjudication" of a claim 
for benefits, when VA is aware of the 
existence of such evidence. 




Citing the aforementioned alleged opinion of a physician 
during treatment at Abbot Northwest Hospital [that it was due 
to a virus which had laid dormant from 10-20 years]; and 
noting that the care at that facility had been 11 years after 
separation from service; the Joint Motion stated that "such a 
statement, if true, would render Appellant's claim well 
grounded as it raises the possibility that he contracted a 
virus that caused his current heart disability while still in 
service."

It was further commented that although such a statement would 
not be conclusionary, it was what the Court had described as 
"cautious language" that is sufficient to well ground a claim 
for benefits pursuant to Court holdings in Lee v. Brown, 10 
Vet. App. 336, 339 (1997); Watai v. Brown, 9 Vet. App. 441, 
443 (1996); and Lathan v. Brown, 7 Vet. App. 359, 369 (1995).  

Based on the foregoing, the Joint Motion indicated that a 
remand was necessary to notify the veteran of the need to 
submit medical records from Dr. Brown or Abbott Northwest 
Hospital that might link his current heart disability to his 
active service.  

Pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
5107(a) (West 1991); 38 C.F.R. 3.103(a) (1998), and in 
deference to the Court's mandate, the Board will not decide 
the appellate issue pending a remand for further action as 
follows:

1.  The veteran is herewith informed as 
to the importance and necessity for 
acquiring any medical evidence including 
clinical records that may support his 
assertion that his current heart problems 
are a result of viruses he contacted 
during service.  The veteran should be 
informed that within a stated time-frame, 
he should provide copies of all such 
pertinent evidence.  





Included therein should be copies of any 
pertinent records from Abbott Northwest 
Hospital where he was seen within 11 
years of separation from service, and 
from the Dr. Brown, physician who 
allegedly opined that the veteran's 
current heart problem was possibly caused 
by one or more viruses that may have laid 
dormant for 10-20 years.

The veteran may also want to provide 
further evidence with regard to his 
alleged exposure to viruses while in 
service and other relevant data as may be 
available to document his viral responses 
and/or symptoms of heart disease or 
specifically, cardiomyopathy, in the 
period between service and his care at 
the Abbot facility.  

2.  The RO should then take appropriate 
action to again fully address the claim 
for service connection for 
cardiomyopathy.  The veteran's 
representative and the veteran should be 
provided with a suitable opportunity to 
review the claims folder and submit 
additional evidence and arguments as 
desired.

3.  Thereafter, the RO should consider 
any additional evidence or argument 
submitted, and if the decision remains 
unsatisfactory to the veteran, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be given a 
reasonable opportunity to respond.


Thereafter, the case should be returned to the Board for 
further appellate consideration.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no further action until he is notified. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court .  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


